Title: To John Adams from Jonathan Williams III, 5 April 1779
From: Williams, Jonathan III
To: Adams, John


     
      Dear Sir
      Nantes April 5 1779
     
     Your Flattery has effectually ingaged me in your Correspondence, for when my Services in writing can at any time amuse or inform you, You may assure your self I shall most cordially become your Volentier.
     Commodore Manly as he is called is again taken in the Cumberland by the Pomona Frigate Capt. Waldergrave.
     Compte De Stang sailed the 12 of Jany from Martinique and Byron from St. Lucie. They both met, and after they saw each other they both returned again to Port. This is represented by Byron as a flight, but I think the Count will have just as good grounds for His Story; tho perhaps there may not be that occasion for it, such Stories are necessary to keep up the Spirits of the People; but the French do not depend on such Bubbles. Count De Stang I hope will do something to retrieve his Name; he has been unfortunate.
     Will you be so obliging Sir, as to let me know whether the Alliance, will sail directly from Brest, or come to Nantes, as Soon as it is determined.
     I coud wish to perswade my Father to accompany You, and will if his engagements will admit off it.
     If I do not see you again before you sail, most sincerely I wish you a pleasant, safe and short Passage.
     When you arrive in America you shall constantly receive the Stories of the day, thro’ my Hands. My best Respects to Mrs. Adams.
     
      I am with real Respect Yours most affectionately
      Jon Williams trd
     
     
      My Father and Cousin present their Compliments to you.
     
    